— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Chancellor of the Board of Education of the City of New York which terminated the petitioner’s employment as a probationary high school teacher, the petitioner appeals from a judgment of the Supreme Court, Kings County (Hutcherson, J.), dated December 17, 1986, which dismissed the petition.
Ordered that the judgment is affirmed, with costs.
The petitioner was a probationary high school teacher of biology and general science who was discharged for being late 117 times during the 1984-1985 school year and for unsatisfactory teaching performance documented by many reports. The petitioner claims he was not afforded a full hearing to review the Chancellor’s decision to terminate his probationary status. However, it is well settled that employment of a probationary employee may be terminated without a hearing and without specific reasons being stated and, in the absence of bad faith, the determination must be upheld (Matter of Ostoyich v State of New York, 99 AD2d 839, lv denied 62 NY2d 605). There was no showing of bad faith.
The petitioner also seeks a declaration of his rights under his teaching license. This license has not been revoked by the Chancellor, and the granting of such relief is clearly unwar*510ranted. The petitioner further seeks a name-clearing hearing, claiming he has been stigmatized by the charge regarding his excessive tardiness. The petitioner has failed to submit any evidence of his being stigmatized and, therefore, such a hearing is unnecessary (see, Matter of Petix v Connelie, 47 NY2d 457; cf., Matter of Merhige v Copaigue School Dist., 76 AD2d 926). Bracken, J. P., Lawrence, Rubin and Hooper, JJ., concur.